Citation Nr: 1232599	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  10-04 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for calcium deposits in muscles of the left upper extremity ("calcium deposits").

2.  Entitlement to service connection for arthritis of the left foot. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from August 1982 to August 2003.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran requested a personal hearing before the Board to be held at her local RO.  The hearing was scheduled for March 2011.  Notice of the hearing was sent to the address of record and the regularity of the mail is presumed.  The Veteran failed to appear.  As such, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e).

The claim for arthritis of the left foot is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has not been diagnosed with a chronic disability manifested by calcium deposits of the left upper extremity at any point during the appeal period.


CONCLUSION OF LAW

The criteria for service connection for calcium deposits of the left upper extremity have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The record shows that in a February 2008 VCAA letter, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The Veteran was also advised of the types of evidence VA would assist her in obtaining as well as her own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi,  16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This letter also provided notice regarding the assignment of an effective date and disability evaluation should service connection be awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principia, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

There has also been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment and personnel records, post-service VA and private medical records, and reports of VA examination.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant. 

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2011); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Analysis

The Board has reviewed all the evidence in the Veteran's claims file, as well as her Virtual VA record, which contains no additional information or evidence in support of this claim.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

The Veteran asserts entitlement to service connection for a disability manifested by calcium deposits of the left upper extremity.  Initially, the Board notes that service connection has been awarded for degenerative joint disease of the left shoulder and neck. 

In the instant case, no medical professional has provided any opinion linking calcium deposits to any aspect of the Veteran's period of service.  Notably, the Veteran complained of left shoulder pain upon VA examination in October 2009.  X-rays of the left upper extremity were negative, which the examiner noted that calcifications previously diagnosed may not show up.  However, the examiner opined that the reported upper extremity pain was most likely secondary to degenerative changes in the shoulder joint itself (service connection is already in effect for DJD of the left shoulder).  

A disability manifested by calcium deposits has not been diagnosed i.e., calcium deposits have been shown only on x-ray, with no associated disability.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Such is not the case in the instant matter with respect to the claim for a disability manifested calcium deposits.

While the Veteran contends she has calcium deposits as a result of her active military service, her statements do not constitute competent evidence of a medical nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).   By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  The Veteran has not shown, nor claimed, that she possesses the medical expertise that is required to render a competent opinion as to actual diagnoses and/or medical causation.  Id; see also  Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993).  

To prevail on the issue of service connection, there must be medical evidence of a current disability at some point during the pendency of the claim.  See Degmetich, supra; Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).

In sum, the evidence is not in relative equipoise.  The preponderance of the evidence is against the claim and the appeal involving service connection must therefore be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Service connection for a disability manifested by calcium deposits is denied.


REMAND

The Veteran also claims entitlement to service connection for arthritis of the left foot.  A preliminary review of the record shows the matter is not ready for appellate disposition.  

The Veteran repeatedly complained of left foot pain during her active military service.  She was variously treated for plantar keratosis and hallux limitus.  She underwent removal of the great toe sesamoid bone in 2000.  She has continued to complain of left foot pain since her discharge.  Osteoarthritis of the left foot was confirmed by x-ray taken during VA examination in 2008.  In the October 2009 VA examination, the Veteran continued to complain of left foot pain and swelling.  New x-rays of the left foot were not taken and a nexus opinion was not sought.  

Given the evidence of record (continued complaints of foot pain, a diagnosis of osteoarthritis, and some question whether the condition was either caused or aggravated by the service-connected left great toe sesamoidectomy) the Board finds that prior to considering the merits of the Veteran's claim, she should be afforded a VA examination to determine the nature and etiology of the claimed condition.  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.  38 U.S.C.A. § 5103A.

Any outstanding VA medical records pertinent to the issue should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. The RO should take all indicated action in order to obtain copies of any VA clinical records not on file pertaining to treatment of the claimed disability.  

2.  After obtaining the above evidence, to the extent available, the RO should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's left foot arthritis.  It is imperative that the claims file be made available to the examiner for review.  

The examiner should offer opinion in response to the following:

     a)  Is it at least as likely as not (a 50% or higher degree of probability) that any current arthritis of the left foot manifested during service or is otherwise causally related to service? 

     b)  Is it at least as likely as not (a 50% or higher degree of probability) that any current arthritis of the left foot is proximately due to or caused by the service-connected left great toe sesamoidectomy?

     c)  Is it at least as likely as not (a 50% or higher degree of probability) that any current arthritis of the left foot has been aggravated by the service-connected left great toe sesamoidectomy?

3.  In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the remaining issue in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and her representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


